DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 February 2020 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 21 and the “means for encryption” and “means for decryption” in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
However, this application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “displaying means” in claim 13, “means of COTS” in claim 17 and “visualization means” in claim 24.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.  
Unrelated to the issue directly above, the claims are replete with the term “and/or”.  Examiner cannot interpret all embodiments possible by the combinations potentially defined by the “and” in conjunction with any uses of “or”.  Therefore, based on consideration of the Broadest Reasonable Interpretation principle, the term will be interpreted as “or”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13, 16, 19, 20 and 21 recite the limitation "the status".  There is insufficient antecedent basis for this limitation in the claims.
For claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Also in claim 13, the phrases “or parts thereof” and “part of it” (in claims 13, 16 and 21) render the claim indefinite because it is unclear whether the limitations preceding the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The claims 13-16 recite the element "the graphic information”.  While the claim previously defines “generating graphic symbol or information”, it does not define “a graphic information”.  It is not clear if the claim is intending to refer back to an additional element or this is insufficient antecedent basis for the limitation in the claim.  Applicant is encouraged to be consistent and exact in the usage of element terminology.  
The use of the term “accordingly” in claim 13 fails to provide further definition to the claim element and is not used in a commonly accepted manner.  The interpretation of the limitation is muddied by the use of this term.
Further in claim 13, the phrase "thereto" renders the claim indefinite because it is unclear whether the limitations preceding the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In the last limitation, it is not clear what element the term “they” is referring back to.  
	The term “preferably” in claim 15 is a relative term which renders the claim indefinite. The term “preferably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As “preference” is relative, it is not possible to determine what is and is not “preferred” within the four corners of the specification.  
	As best can be understood in claim 17, the term “COTS” seems to be an abbreviation.  To avoid any potential interpretation issues, it is encouraged that abbreviations be avoided in claim language.   This issue also applies to claim 24. 
	Claim 19 recites the limitations "the state", “the normal operational mode”, “the cryptographic keys”, “the diagnostic tests” and “safe operational mode”.  There is insufficient antecedent basis for each of these limitations in the claim.
	The terms “normal operation” and “safe operation” in claim 19 are relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The interpretation of these terms fails to have a standard boundary. 
	In the last limitation of claim 19, it is not clear to which element the term “them” is referring back.  
	Claim 20 recites the limitation “the received key” and “the reply message”.  There is insufficient antecedent basis for this limitation in the claims.
	Regarding claim 21, the phrase "according thereto" renders the claim indefinite because it is unclear whether the limitations preceding the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Additionally, claim 21 limitations “means for encryption” and “means for decryption” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to provide association between the structure and the function in explicit terms.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 22 and 24 define “the terminal”.  Claim 21 defines a “human machine interface terminal” and then refers back to it via “the interface terminal”.  It is not clear if claim 22’s “the terminal” is referring back to the “human machine interface terminal” or is attempting to refer back to another element.  
	Claims 22 and 23 define “the safety nucleus”.  Claim 21 defines a “safety unit or nucleus” and then refers back to it via “the safety unit”.  It is not clear if claim 22’s “the safety nucleus” is referring back to the “safety unit or nucleus” of claim 21 or is attempting to refer back to another element.
	Claims 14-24 are further rejected based on their dependency to claim 13. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (EP 2233188 A1).
For claim 13, Schaefer discloses a method for remote control of human machine interfaces (HMI), such as those used for the supervision and/or regulation of railway transportation systems or parts thereof (see para. 0002), comprising the steps of: acquiring data about the status of the system to be supervised or a part of it (see para. 0014), and generating graphic symbol or information accordingly (see paras. 0014, 0028), processing the information and generating an image corresponding thereto (see paras. 0028, 0029), visualizing the image on displaying means (see paras. 0002, 0029, graphical imager 3), and comparing the graphic information and the image to be visualized (see paras. 0021, 0031), for checking whether they correspond to each other (see paras. 0023, 0034).  
Regarding the last limitation, Schaefer does not explicitly disclose displaying only images that have been checked.  However, Schaefer discloses that warnings for images/graphics that are not checked (see paras. 0023, 0034).  The logical extension of this teaching also implies that the opposite is also true, if there is no warning, the displayed images have been checked and verified.  This implicit teaching reads on the limitation that “so that only images generated by data positively checked, are visualized by the displaying means”.  One of ordinary skill in the art would find it obvious that as images that include a warning are not checked, displayed images that do not include a warning have been checked based on the motivation to improve verifying correct transfer of bitmap data from a first memory, in particular a main memory of a computer system, to a second memory of a computer system, in particular a video memory of a graphic card.
With reference to claim 14, Schaefer does not explicitly disclose that the information is encrypted.  However, Official Notice is taken in that encryption of data and the reasons for doing so are well known to one of ordinary skill in the art at the time of the invention.  It would have been obvious to one of ordinary skill in the art to incorporate securing data via encryption (to protect the public safety from nefarious actors) based on the motivation to improve verifying correct transfer of bitmap data from a first memory, in particular a main memory of a computer system, to a second memory of a computer system, in particular a video memory of a graphic card.
Continuing with the claim, as encryption is well known, the need to decrypt the encrypted data before the data is analyzed by the intended recipient is fundamentally related to the knowledge of encryption.   Thus, Official Notice is taken in that decryption of data and the reasons for doing so are well known to one of ordinary skill in the art at the time of the invention. It would have been obvious to one of ordinary skill in the art to incorporate securing data via encryption (to protect the public safety from nefarious actors) based on the motivation to improve verifying correct transfer of bitmap data from a first memory, in particular a main memory of a computer system, to a second memory of a computer system, in particular a video memory of a graphic card.
Regarding claim 15, as encryption is well known, the various levels of encryption are fundamentally related to the knowledge of encryption.   Thus, Official Notice is taken in that the appropriate level of encryption needed would be well known.  One of ordinary skill in the art would find it obvious, based on the sensitivity of the data, to select the desired level of encryption based on the motivation to protect and improve verifying correct transfer of bitmap data from a first memory, in particular a main memory of a computer system, to a second memory of a computer system, in particular a video memory of a graphic card.
With reference to claim 16, Schaefer further teaches wherein the graphic information acquired about the status of the system or a part of it comprise symbols (see para. 0028). 
Regarding claim 17, Schaefer further teaches wherein the processing step and/or the visualization step are carried out respectively by means of COTS terminal and/or COTS display (see para. 0038, graphics card equivalent COTS). 
With regards to claim 18, Schaefer further discloses wherein the transportation system is a railroad or tramway line (see at least para. 0038).  
Referring to claim 19, Schaefer further teaches generating the status of the symbols to be displayed (see para. 0028). For the next two limitations, as discussed above in claims 14 and 15, encryption and the components necessary to carry out the encoding/decoding (cryptographic keys) are obvious and well known to one of ordinary skill in the art; incorporation thereof for securing data via encryption (to protect the public safety from nefarious actors) is based on Official Notice and the motivation to improve verifying correct transfer of bitmap data from a first memory, in particular a main memory of a computer system, to a second memory of a computer system, in particular a video memory of a graphic card.  
For the last limitation, Schaefer further discloses supervising the outcome of the diagnostic tests performed on each HMI Terminal and assigning them the normal or safe operational mode (see paras. 0028, 0023, 0024, warnings, colors, etc.).
Regarding claim 20, as discussed above in claims 14 and 15, encryption and the components necessary to carry out the encoding/decoding (received key) are obvious and well known to one of ordinary skill in the art; incorporation thereof for securing data (to protect the public safety from nefarious actors) is based on Official Notice and the motivation to improve verifying correct transfer of bitmap data from a first memory, in particular a main memory of a computer system, to a second memory of a computer system, in particular a video memory of a graphic card.  
Schaefer further discloses generating the image to be displayed (see para. 0028); running diagnostics routines required by the HMI Safe Server (see paras. 0028, 0023, 0024, warnings, colors, etc.); sending the reply message to the HMI Safe Server (see paras. 0028, 0023, 0024, warnings, colors, etc.).
With reference to claim 21, Schaefer further discloses a safety unit or nucleus for acquiring data about the status of the system to be supervised or a part of it, and for providing graphic symbol or information according thereto (see para. 0035, warnings and safety level implies safety unit); a human machine interface terminal communicating with the safety unit for processing graphic information and image generation (see para. 0027, workstation); a visualization unit communicating with the interface terminal for displaying images (see para. 0034, graphic display 3).  
Regarding the last limitation, encryption and the components necessary to carry out the encoding/decoding (means for decryption) are obvious and well known to one of ordinary skill in the art; incorporation thereof for securing data (to protect the public safety from nefarious actors) is based on Official Notice and the motivation to improve verifying correct transfer of bitmap data from a first memory, in particular a main memory of a computer system, to a second memory of a computer system, in particular a video memory of a graphic card.
For claim 22, Schaefer further teaches wherein the terminal operates decryption of graphic information and compares them with the graphic symbol or information provided by the safety nucleus (see paras. 0021 and 0031). 
Regarding claim 23, Schaefer further discloses wherein the safety nucleus supervises the comparison made by the interface terminal (see paras. 0021, 0031, 0027 transfer unit). 
With reference to claim 24, Schaefer further teaches wherein the terminal and the visualization means comprise elements of COTS type (see para. 0027, all COTS equivalents).  

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663